Name: 92/528/EEC: Commission Decision of 9 November 1992 approving the programmes concerning bonamiosis and marteiliosis submitted by the United Kingdom (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  fisheries;  Europe
 Date Published: 1992-11-18

 Avis juridique important|31992D052892/528/EEC: Commission Decision of 9 November 1992 approving the programmes concerning bonamiosis and marteiliosis submitted by the United Kingdom (Only the English text is authentic) Official Journal L 332 , 18/11/1992 P. 0025 - 0025COMMISSION DECISION of 9 November 1992 approving the programmes concerning bonamiosis and marteiliosis submitted by the United Kingdom (92/528/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/67/EEC governing the placing on the market of aquaculture animals and products (1), and in particular Article 10 thereof, Whereas Member States may submit to the Commission a programme designed to enable them, with regard to certain diseases affecting molluscs, to obtain the status of approved zone; Whereas the United Kingdom, by letters dated 26 May 1992 and 31 July 1992 respectively, has submitted two programmes concerning bonamiosis and marteiliosis for Great Britain and Northern Ireland; Whereas these programmes specify the geographical zones concerned, the measures to be taken by the official services, the procedures to be followed by the approved laboratories, the prevalence of the disease concerned and the measures to combat these diseases where detected; Whereas these programmes, after scrutiny, appear to be in conformity with the requirements laid down in Article 10 of Council Directive 91/67/EEC; Whereas, in accordance with Article 10, paragraph 2 of the said Directive 91/67/EEC, the introduction of aquaculture animals and products into the zones referred to in these programmes shall be subject to the rules set out in Articles 7 and 8 of the said Directive; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme concerning bonamiosis and marteiliosis for Great Britain, submitted by the United Kingdom, is hereby approved. Article 2 The programme concerning bonamiosis and marteiliosis for Northern Ireland, submitted by the United Kingdom, is hereby approved. Article 3 The United Kingdom shall bring into force the laws, regulations and administrative provisions necessary to comply with the programmes referred to in Articles 1 and 2 by 1 January 1993. Article 4 This Decision is addressed to the United Kingdom. Done at Brussels, 9 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 1.